Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 and 14-21 (misnumbered and now claims 13-20, see below) are presented for examination.

Information Disclosure Statement
Because Applicant cited references on over 150 pages of IDSs from 1/26/21 and 8/4/21, and since cursory review revealed that some of these are irrelevant to the claimed invention. For example,  U.S Patent  4974213 is about underwater sound detection, US Publication 20030015354 is about a weighting apparatus, US Publication 20030038848 is about menu design, US Publication 20140340888 is about a light emitting element, US publication 20150221678 is about a semiconductor, European Publication 1389853 is about bandwidth in ad hoc networks, Chinese Publication 104092936 is about focusing in photography, NPL documents “Compression-aware Training of Deep Networks” and “Simplifying Neural Networks by Soft Weight Sharing” are about neural networks, the European Search Report on 17200837.7-1231 is about a case involving training samples from sample queries, the Bluetooth Specifications are each over 1000 pages, office actions such as the advisory action for App 15438744 from 6/28/18 contains no technical matter or anything related to any art in the document itself, and office actions such as the non-final for App 15178180 relating to improving signal measures, are unrelated to the subject matter of the instant application – none of which relate to the instant application, which pertains to wakeup words and music service accounts associated with profiles used with voice commands. Applicant is hereby reminded of the responsibility to include a concise explanation of the relevance to the currently claimed invention, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is relevant to be incorporated by reference.   Relevant references and relevant portions therein should be clearly pointed out to the examiner.  Again, applicant is citing references on over 150 pages of IDSs many of which appear to be irrelevant.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-21 have been renumbered 13-20, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 11, 15 (misnumbered and now claim 14), 17 (misnumbered and now claim 16), and 20 (misnumbered and now claim 19) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 5, 1, 6, 1, and 6, respectively, of U.S. Patent No. 9965247. Although the claims at issue are not identical, when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761.

Instant App
Pat ‘247
1. Tangible, non-transitory computer-readable media having instructions encoded thereon, wherein the instructions, when executed by one or more processors, cause a computing device to perform operations comprising:
1. Tangible, non-transitory computer-readable media having instructions encoded thereon, wherein the instructions, when executed by one or more processors, cause a computing device to perform a method comprising: 
associating a first profile of a media playback system with (i) a first wakeup word and (ii) a first music service account;
storing in association with a first user profile for a media playback system, (i) a first wakeup word and (ii) a first user account with a music service; 
associating a second profile of the media playback system with (i) a second wakeup word and (ii) a second music service account;
storing in association with a second user profile for the media playback system, (i) a second wakeup word and (ii) a second user account with the music service; 
receiving, via a network microphone device of the media playback system, a first voice input comprising (i) the first wakeup word and (ii) a first voice command, 
receiving, via a microphone of the computing device, a first voice input comprising (i) the first wakeup word, and (ii) a first voice command for the media playback system; 
wherein the first wakeup word triggers a time period for the media playback system to receive additional voice commands; 
wherein the first wakeup word triggers a time period for the media playback system to receive additional voice commands;
after receiving the first voice input, identifying the first profile based on the first wakeup word, configuring a first instruction based on (i) the first voice command and (ii) the first music service account, and transmitting the first instruction to a remote computing device configured to access content via the first music service account; 
in response to receiving the first voice input, identifying the first user profile based on the first wakeup word and configuring a first instruction based on (i) the first voice command and (ii) the first user account with the music service; transmitting the configured first instruction to the music service; 
after the time period has expired, receiving, via the network microphone device, a second voice input comprising (i) the second wakeup word and (ii) a second voice command; 
after the time period has expired, receiving, via the microphone of the computing device, a second voice input comprising (i) the second wakeup word, and (ii) a second voice command for the media playback system; 
after receiving the second voice input, identifying the second profile based on the second wakeup word 
in response to receiving the second voice input, (i) identifying the second user profile based on the second wakeup word and (ii) determining whether the second user profile has permission to control the media playback system; 
configuring a second instruction based on (i) the second voice command and (ii) the second music service account; 
in response to determining that the second user profile has permission to control the media playback system, configuring a second instruction based on (i) the second voice command and (ii) the second user account at the music service; 
and transmitting the configured second instruction to a remote computing device configured to access content via the second music service account.
and transmitting the configured second instruction to the music service.


             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 4, 7, 11, 15 (misnumbered and now claim 14), 17 (misnumbered and now claim 16), and 20 (misnumbered and now claim 19) of the instant application and claims 6, 5, 1, 6, 1, and 6, respectively, of U.S. Patent No. 9965247; however, the mappings have been omitted for the sake of brevity.

Claims 1, 7, 11, and 17 (misnumbered and now claim 16) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 1, and 1, respectively, of U.S. Patent No. 10740065. Although the claims at issue are not identical, when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.

Instant App
Pat ‘065
1. Tangible, non-transitory computer-readable media having instructions encoded thereon, wherein the instructions, when executed by one or more processors, cause a computing device to perform operations comprising:
1. Tangible, non-transitory computer-readable media having instructions encoded thereon, wherein the instructions, when executed by one or more processors, cause a computing device to perform a method comprising:, 
associating a first profile of a media playback system with (i) a first wakeup word and (ii) a first music service account;
storing in association with a first profile for a media playback system, (i) a first wakeup word and (ii) a first music service account; 
associating a second profile of the media playback system with (i) a second wakeup word and (ii) a second music service account;
storing in association with a second profile for the media playback system, (i) a second wakeup word and (ii) a second music service account;
receiving, via a network microphone device of the media playback system, a first voice input comprising (i) the first wakeup word and (ii) a first voice command, 
receiving, via a network microphone device of the media playback system, a first voice input comprising (i) the first wakeup word and (ii) a first voice command 
wherein the first wakeup word triggers a time period for the media playback system to receive additional voice commands; 
wherein the first wakeup word triggers a time period for the media playback system to receive additional voice commands;
after receiving the first voice input, identifying the first profile based on the first wakeup word, configuring a first instruction based on (i) the first voice command and (ii) the first music service account, and transmitting the first instruction to a remote computing device configured to access content via the first music service account; 
after receiving the first voice input, identifying the first profile based on the first wakeup word, configuring a first instruction based on (i) the first voice command and (ii) the first music service account, and transmitting the configured first instruction to a remote computing device associated with the first music service account; 
after the time period has expired, receiving, via the network microphone device, a second voice input comprising (i) the second wakeup word and (ii) a second voice command; 
after the time period has expired, receiving, via the network microphone device, a second voice input comprising (i) the second wakeup word and (ii) a second voice command; 
after receiving the second voice input, identifying the second profile based on the second wakeup word 
after receiving the second voice input, (i) identifying the second profile based on the second wakeup word and (ii) determining whether the second profile has a permission granted by the media playback system; 
configuring a second instruction based on (i) the second voice command and (ii) the second music service account; 
in response to determining that the permission is granted, configuring a second instruction based on (i) the second voice command and (ii) the second music service account; 
and transmitting the configured second instruction to a remote computing device configured to access content via the second music service account.
and transmitting the configured second instruction to a remote computing device associated with the second music service account.


             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 7, 11, and 17 (misnumbered and now claim 16) of the instant application and claims 5, 1, and 1, respectively, of U.S. Patent No. 9965247; however, the mappings have been omitted for the sake of brevity.

Allowable Subject Matter
Claims 1-12 and 14-21 (misnumbered and now claims 13-20) contain allowable subject matter, and would be allowable if rewritten or amended to overcome the double patenting rejection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note that if the scope is amended to overcome such rejections, allowable subject matter will be revisited.

The following is a statement of reasons for the indication of allowable subject matter:  

Rishi et al. US Publication No. 20160234204 and Bhardwaj et al. US Patent No. 8041565 teach spoken user identifiers or wakeup words to identify a user and retrieve his or her profile.

Regarding claims 1-12 and 14-21 (misnumbered and now claims 13-20), Rishi et al. and Bhardwaj et al. teach some of the limitations of claims 1, 11, and 17 (misnumbered and now claim 16), however, they do not, alone or in combination with other prior art of record, teach associating a first profile of a media playback system with (i) a first wakeup word and (ii) a first music service account; associating a second profile of the media playback system with (i) a second wakeup word and (ii) a second music service account; receiving, via a network microphone device of the media playback system, a first voice input comprising (i) the first wakeup word and (ii) a first voice command, wherein the first wakeup word triggers a time period for the media playback system to receive additional voice commands; after receiving the first voice input, identifying the first profile based on the first wakeup word, configuring a first instruction based on (i) the first voice command and (ii) the first music service account, and transmitting the first instruction to a remote computing device configured to access content via the first music service account; after the time period has expired, receiving, via the network microphone device, a second voice input comprising (i) the second wakeup word and (ii) a second voice command; and after receiving the second voice input, identifying the second profile based on the second wakeup word, configuring a second instruction based on (i) the second voice command and (ii) the second music service account, and transmitting the second instruction to a remote computing device configured to access content via the second music service account in combination with other recited elements in the claim. 
Claims 2-10, 12&14-16 (misnumbered and now claims 13-15), and 18-21 (misnumbered and now claims 17-20), which depend on claims 1, 11, and 17 (misnumbered and now claim 16), are narrower in scope than claims 1, 11, and 17 (misnumbered and now claim 16), respectively, and therefore, Rishi et al. and Bhardwaj et al. alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A FALEY/Primary Examiner, Art Unit 2652